                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Owen Cleveland Whitley                                            Docket No. 5:11-CR-54-1FL

                               Petition for Action on Supervised Release

   COMES NOW Erica W. Foy, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Owen Cleveland Whitley, who, upon an earlier plea of guilty
to Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924, was sentenced by
the Honorable Louise W. Flanagan, U.S. District Judge, on February 13, 2012, to the custody of the Bureau
of Prisons for a term of 105 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

   Owen Cleveland Whitley was released from custody on October 24, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   Whitley expressed that he is having difficulty in dealing with his addiction to substances and also with
the transition from incarceration to being on supervised release. His substance abuse counselor suggested
that mental health treatment could be beneficial, in addition to the substance abuse treatment he is already
receiving. The defendant agreed with this recommendation and signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/Jeffrey L. Keller                                 /s/Erica W. Foy
Jeffrey L. Keller                                    Erica W. Foy
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8665
                                                     Executed On: November 16, 2018
Owen Cleveland Whitley
Docket No. 5:11-CR-54-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                20th
Considered and ordered this _________              November
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
